DETAILED ACTION
Applicant's submission filed on 7 January 2021 has been entered.  No claims are currently amended; no claims are cancelled; claims 1-5 and 7-21 are previously presented; no claims have been added.  Claims 1-5 and 7-21 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 10-11, filed 7 January 2021, with respect to “Rejection of claims 1, 17, and 21 under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that Warrior in view of Pratt does not teach a message is transmitted from a first network node of the second subset to a second network node of the first subset and identify the message as a sensor data message that includes sensor data from a sensor of the first network node and provide the sensor data to a host application.   
The examiner respectfully disagrees.  As stated, the sensor nodes of the wireless sensor networks are the first subset of network nodes and the mobile collectors which are not joined (due to unpredictable mobility) are the second subset of network nodes.  While a segment of Warrior that the applicant cites (not cited in the office action) does state what the transmitted information from the collector nodes to the sensor nodes can be as an example, this is not a limiting list of the types of information that can be communicated.  Warrior details an example where cellular telephones A and B are examples of mobile collector nodes in Column 9-11, where in Column 9, lines 60-66, Warrior states that the cell phone A may be a combination collector and mobile sensor. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner respectfully notes that this stated allowable subject matter may be withdrawn in the event that valid prior art be found that teaches the limitation by which the allowability was determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10-12, 14-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Warrior et al. (US 7,242,294 B2), hereafter referred Warrior, in view of Pratt, JR et al. (US 2009/0046675 A1), hereafter referred Pratt.

	Regarding claim 1, Warrior teaches a network manager for managing communications between a plurality of network nodes in a wireless mesh network (Warrior, Fig. 1, Column 4, lines 46-65; wireless sensor network is a collection of small sensor devices that operate in an ad hoc manner) comprising:
 for data communication among the first subset within the wireless mesh network (Warrior, Column 3, lines 20-40; at least one of the plurality of nodes comprises a) an interface for communicating via wireless communication with other nodes of the wireless sensor network);
allocate, to each of the first subset of the plurality of network nodes, a second bandwidth allocation, different than the first bandwidth allocation (Warrior, Column 3, lines 20-40; at least one of the plurality of nodes comprises b) an interface for communicating via a transient communication link with a mobile collector), for receiving network messages from respective network nodes of a second subset of the plurality of network nodes not joined to the wireless mesh network (Warrior, Column 10, lines 21-41; an instance of the at least one of the plurality of nodes communicating with a mobile collector are the access points illustrated in Fig. 4 which may communicate for instance Bluetooth, 802.11, or other short range wireless communication and the access points are part of the wireless sensor network of Warrior – see Fig. 4, Column 9, lines 20-57);
determine a message is transmitted from a first network node of the second subset to a second network node of the first subset using bandwidth of the second bandwidth allocation (Warrior, Fig. 6, Column 20, lines 13-31; the mobile collector may receive data from the remote node and communicate this data with a node of the wireless sensor network, and the mobile collector may also be a mobile sensor node as well as described in Warrior Column 9, line 58 – Column 10, line 20), the first network node of the second subset operating in a low power mode without (Warrior, Column 20, line 52- line 67; the mobile collector devices that may be used such as cellular telephones may also have limitations on energy storage as they operate on batteries and may have a similar concern that is shared with the AP operating in low power as described in Warrior Column 18, lines 37-49); and
in response to the determining, identify the message as a sensor data message that includes sensor data from a sensor of the first network node and provide the sensor data of the sensor data message to a host application (Warrior, Fig. 5, Column 19, lines 25-48; when contact is made between the access point and the mobile collector, the “B” interface cache the information, where the mobile collectors are not under control of the application running on the server except the mobile collector contain applications for collecting data from the wireless sensor node).
	Warrior does not expressly teach the network manager of the wireless mesh network comprising:
communication interface configured for communication with the plurality of network nodes; and
a processor configured to execute application programs stored in memory.
However, Pratt teaches the network manager of the wireless mesh network (Pratt, Fig. 1, [0026]; a network manager 27 may reside in the gateway device 22) comprising:
communication interface configured for communication with the plurality of network nodes (Pratt, Fig. 1, [0030]; one or more field devices 30-36 communicating with the gateway device 22); and
(Pratt, Fig. 1, [0026]; a gateway device that includes a network manager software module 27, where the gateway device improve the efficiency and reliability of the network).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior to include the above recited limitations as taught by Pratt in order to accommodate devices with different transmission requirements (Pratt, [0010]).

Regarding claim 17, Warrior teaches a method for managing communications between a plurality of network nodes in a wireless mesh network (Warrior, Fig. 1, Column 4, lines 46-65; wireless sensor network is a collection of small sensor devices that operate in an ad hoc manner), a first subset of the plurality of network nodes being configured to receive and transmit data packets among the first subset according to a first bandwidth allocation (Warrior, Column 3, lines 20-40; at least one of the plurality of nodes comprises a) an interface for communicating via wireless communication with other nodes of the wireless sensor network), and being configured to receive network messages from respective network nodes of a second subset of the plurality of network nodes not joined to the wireless mesh network according to a second bandwidth allocation (Warrior, Column 3, lines 20-40; at least one of the plurality of nodes comprises b) an interface for communicating via a transient communication link with a mobile collector) different from the first bandwidth allocation (Warrior, Column 10, lines 21-41; an instance of the at least one of the plurality of nodes communicating with a mobile collector are the access points illustrated in Fig. 4 which may communicate for instance Bluetooth, 802.11, or other short range wireless communication and the access points are part of the wireless sensor network of Warrior – see Fig. 4, Column 9, lines 20-57), the method comprising:
determining, by a network manager of the wireless mesh network, that a message is transmitted from a first network node of the second subset to a second network node of the first subset using bandwidth of the second bandwidth allocation (Warrior, Fig. 6, Column 20, lines 13-31; the mobile collector may receive data from the remote node and communicate this data with a node of the wireless sensor network, and the mobile collector may also be a mobile sensor node as well as described in Warrior Column 9, line 58 – Column 10, line 20), the first network node of the second subset operating in a low power mode without a network address and without a bandwidth allocation for the wireless mesh network (Warrior, Column 20, line 52- line 67; the mobile collector devices that may be used such as cellular telephones may also have limitations on energy storage as they operate on batteries and may have a similar concern that is shared with the AP operating in low power as described in Warrior Column 18, lines 37-49); and
in response to the determining, identifying the message as a sensor data message that includes sensor data from a sensor of the first network node and provide the sensor data of the sensor data message to a host application (Warrior, Fig. 5, Column 19, lines 25-48; when contact is made between the access point and the mobile collector, the “B” interface cache the information, where the mobile collectors are not under control of the application running on the server except the mobile collector contain applications for collecting data from the wireless sensor node) upon determining that the received message, transmitted from the first network node of the second subset of network nodes not joined to the wireless mesh network, is a sensor data message (Warrior, Column 3, lines 3-8; the mobile data collector performs data collection from at least one sensor in the wireless sensor network).
Warrior does not expressly teach the network manager of the wireless mesh network.
However, Pratt teaches the network manager of the wireless mesh network (Pratt, Fig. 1, [0026]; a network manager 27 may reside in the gateway device 22).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior to include the above recited limitations as taught by Pratt in order to accommodate devices with different transmission requirements (Pratt, [0010]).

Regarding claims 5 and 20, Warrior in view of Pratt teaches the network manager of claim 1 and the method of claim 17 above.  Further, Warrior teaches wherein the processor is configured to control the network manager to perform a further function to:
upon receiving a packet data message generated in a network node of the first subset and transmitted through the wireless mesh network using bandwidth of the first bandwidth allocation, provide data from the packet data message to the host application (Warrior, Fig. 1 and Fig. 4, Column 6, lines 16-4 and Column 11, lines 1-23; fixed mobile collectors in the vicinity of the sensor networks can be relied upon to provide information of interest to application(s) on server 406).


Regarding claim 10, Warrior in view of Pratt teaches a mesh network system comprising: the network manager of claim 1 above.  Further, Warrior teaches the plurality of network nodes (Warrior, Fig. 4, Column 9, lines 20-42; wireless sensor networks containing a collection of sensor nodes N1 and N2) in wireless communication with each other and including the first subset of network nodes joined to the wireless mesh network (Warrior, Fig. 4, Column 9, lines 20-32; N1 is a collection of sensor nodes that communicate with each other and participate in the wireless sensor network of N1) and the second subset of network nodes not joined to the wireless mesh network (Warrior, Fig. 4, Column 9, line 58-Column 10, line 41; the cellular telephones A and B are implemented as mobile collector nodes and a mobile sensor node that is not part of N1 but is capable of communicating with a sensor node in N1, for instance 402N1 communicates with A in the figure).
Warrior does not expressly teach wherein each respective network node of the second subset is configured to perform functions to:
generate a data packet;
listen for network advertisements transmitted from nodes of the first subset;

However, Pratt teaches wherein each respective network node of the second subset is configured to perform functions to:
generate a data packet (Pratt, [0060]; a field device may generate a packet);
listen for network advertisements transmitted from nodes of the first subset (Pratt, [0045]; listens to management data propagated and transmits advertisement data for the benefit of devices wishing to join the wireless network);
upon receiving a network advertisement from one node of the first subset, transmit the generated data packet to the one node during a timeslot and using a channel of the second bandwidth allocation of the one node (Pratt, [0045]; to allocate the radio resources in an efficient manner the network manager may allocate the available resources to each of the nodes of the wireless network).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior to include the above recited limitations as taught by Pratt in order to accommodate devices with different transmission requirements (Pratt, [0010]).

Regarding claim 11, Warrior in view of Pratt teaches the mesh network system of claim 10 above.  Warrior does not expressly teach wherein each respective network node of the second subset is configured to:

select one node from among nodes of the first subset from which network advertisements are received during the predetermined amount of time; and
transmit the generated data packet to the selected one node during the timeslot and using the channel of the second bandwidth allocation of the selected one node.
However, Pratt teaches wherein each respective network node of the second subset is configured to:
listen for network advertisements transmitted from nodes of the first subset during a predetermined amount of time (Pratt, [0039]; network devices promote their discovery by other network devices through advertisement which are sent out during designated periods of time), 
select one node from among nodes of the first subset from which network advertisements are received during the predetermined amount of time (Pratt, [0039]; network devices operatively connected to the wireless network have one or more neighbors which they may choose according to the strength of the advertising signal); and
transmit the generated data packet to the selected one node during the timeslot and using the channel of the second bandwidth allocation of the selected one node (Pratt, Fig. 3, [0064]; the time slot may have a transmit schedule where the transmitting devices communicate according to the transmit timeslot schedule).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior to include the (Pratt, [0010]).

Regarding claim 12, Warrior in view of Pratt teaches the mesh network system of claim 11 above.  Warrior does not expressly teach wherein the generated data packet includes sensor data and a list of nodes of the first subset from which network advertisements were received during the predetermined amount of time
However, Pratt teaches wherein the generated data packet includes sensor data (Pratt, [0060]; a field device such as the sensor may generate a packet) and a list of nodes of the first subset from which network advertisements were received during the predetermined amount of time (Pratt, [0090]; receive join requests from candidate network devices attempting to join the wireless network).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior to include the above recited limitations as taught by Pratt in order to accommodate devices with different transmission requirements (Pratt, [0010]).

Regarding claim 14, Warrior in view of Pratt teaches the mesh network system of claim 10 above.  Warrior does not expressly teach wherein each respective network node of the second subset is configured to perform a further function to:
receive sensing data from a sensor associated with the respective network node,
wherein the function to generate the data packet comprises generating a data packet including the received sensing data.

receive sensing data from a sensor associated with the respective network node (Pratt, [0060]; a field device such as the sensor may generate a packet and propagate the request to another field device such as to the portable HART communicator),
wherein the function to generate the data packet comprises generating a data packet including the received sensing data (Pratt, [0060]; as an example, an alarm generated by the field device may be transmitted as a request directly to the gateway device 22, which in response to receiving the request may generate and send a response packet and send the response packet to the device acknowledging receipt of the alarm notification).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior to include the above recited limitations as taught by Pratt in order to accommodate devices with different transmission requirements (Pratt, [0010]).

Regarding claim 15, Warrior in view of Pratt teaches the mesh network system of claim 10 above.  Warrior does not expressly teach wherein the received network advertisement identifies the timeslot and the channel of the second bandwidth allocation of the one node.
However, Pratt teaches wherein the received network advertisement identifies the timeslot and the channel of the second bandwidth allocation of the one node (Pratt, [0058]; a link associated with a specific network device, a specific superframe, a relative slot number, one or more link options (transmit, receive, shared), and a link type (normal, advertising, discovery), where a channel offset may be used to calculate the specific radio frequency used to perform communications and the defined set of links may determine when the network device should transmit or receive).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior to include the above recited limitations as taught by Pratt in order to accommodate devices with different transmission requirements (Pratt, [0010]).

Regarding claim 16, Warrior in view of Pratt teaches the network manager of claim 1 above.  Warrior does not expressly teach wherein the first subset of network nodes are network nodes operating in a canopy mode of operation, and wherein the second subset of network nodes are network nodes operating in a blink mode of operation.
However, Pratt teaches wherein the first subset of network nodes are network nodes operating in a canopy mode of operation (Pratt, [0038]; each network device maintains up-to-date information related to routing and scheduling within the wireless network and is communicated by the network manager whenever new devices join the network or a change in topology or scheduling is detected in the wireless network.  The examiner notes that this is the same as described by applicant specification from [0043] for what is “canopy mode of operation”), and (Pratt, [0058]; the defined set of links determine when the network device needs to wake up, and whether the network device should transmit, receive, or both transmit/receive upon waking up.  The examiner notes that this is the same as described by applicant specification from [0042] for what is “blink mode of operation”).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior to include the above recited limitations as taught by Pratt in order to accommodate devices with different transmission requirements (Pratt, [0010]).

Regarding claim 21, Warrior teaches a network manager for managing communications between a plurality of network nodes in a wireless mesh network (Warrior, Fig. 1, Column 4, lines 46-65; wireless sensor network is a collection of small sensor devices that operate in an ad hoc manner) a first subset of the plurality of network nodes being configured to receive and transmit data packets among the first subset according to a first bandwidth allocation (Warrior, Column 3, lines 20-40; the mobile collector comprising a first interface having a first range of communication for communicating with a node in the wireless sensor network), and being configured to receive network messages from respective network nodes of a second subset of the plurality of network nodes not joined to the wireless mesh network according to a second bandwidth allocation different from the first bandwidth allocation (Warrior, Column 3, lines 20-40; the mobile collector comprises a second interface for communicating with a node external to the wireless sensor network wherein the second interface is operable for communicating a range longer than the first range), comprising:
means for determining, by a network manager of the wireless mesh network, that a message is transmitted from a first network node of the second subset to a second network node of the first subset using bandwidth of the second bandwidth allocation (Warrior, Fig. 6, Column 19, line 49-Column 20, line 12; if determined that the mobile collector is in range of a node, the mobile collector may send a wake-up signal to the node of the wireless sensor network, and the mobile collector receives data from the node of the wireless sensor network), the first network node of the second subset operating in a low power mode without a network address and without a bandwidth allocation for the wireless mesh network (Warrior, Fig. 6, Column 19, line 49-Column 20, line 12; the node of the wireless sensor network in this example requires a “wake-up” signal which is common in low power operation as indicated in Warrior, Column 18, lines 37-49); and
means for identifying the message as a sensor data message that includes sensor data from a sensor of the first network node and, in response to the determining, providing the sensor data of the sensor data message to a host application (Warrior, Fig. 5, Column 19, lines 25-48; when contact is made between the access point and the mobile collector, the “B” interface cache the information, where the mobile collectors are not under control of the application running on the server except the mobile collector contain applications for collecting data from the wireless sensor node).

However, Pratt teaches the network manager of the wireless mesh network (Pratt, Fig. 1, [0026]; a network manager 27 may reside in the gateway device 22).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior to include the above recited limitations as taught by Pratt in order to accommodate devices with different transmission requirements (Pratt, [0010]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Warrior in view of Pratt as applied to claim 1 above, and further in view of further in view of Lord (US 2007/0274346 A1).  Lord was cited by applicant in IDS filed 3 October 2016.

Regarding claim 3, Warrior in view of Pratt teaches the network manager of claim 1 above.  Further, Pratt teaches wherein the bandwidth comprises combinations of timeslots and communication channels allocated to each network node of the first subset of network nodes including, for each respective network node of the first subset (Pratt, [0087]; the network manager define a new superframe associating the individual timeslots within the new superframe with the communication channel identifiers and update the network schedule)..
Warrior in view of Pratt does not expressly teach a first combination of timeslots and channels for receiving and transmitting data packets between the respective network node and other network nodes of the first subset, and a second combination of 
However, Lord teaches a first combination of timeslots and channels for receiving and transmitting data packets between the respective network node and other network nodes of the first subset, and a second combination of at least one timeslot and at least one channel for receiving network joining messages in the respective network node from network nodes of the second subset (Lord, [0003] and [0019]; communication between two terminals is pre-coordinated and scheduled in specified TDMA time slots and a single frequency and bandwidth are used and joining communications are half-duplex).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior in view of Pratt to include the above recited limitations as taught by Lord in order to provide an improved bandwidth utilization and efficiency of a network joining which is substantial for network communications (Lord, [0019]).

Regarding claim 4, Warrior in view of Pratt teaches the network manager of claim 1 above.  Warrior in view of Pratt does not expressly teach wherein the processor is configured to identify each received message transmitted to the first subset of network nodes using bandwidth of the second bandwidth allocation as a data message or as a network joining message based on a flag included in the received message.
However, Lord teaches wherein the processor is configured to identify each received message transmitted to the first subset of network nodes using bandwidth of (Lord, [0021]; terminal joining is only performed in the two control slots of each TDMA frame sequence and when link layer 16 identifies the packet header as a network joining packet, it randomly determines 52 by assigning a value of 0 or 1).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior in view of Pratt to include the above recited limitations as taught by Lord in order to provide an improved bandwidth utilization and efficiency of a network joining which is substantial for network communications (Lord, [0019]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Warrior in view of Pratt as applied to claim 10 above, and further in view of Morris (US 2011/0292876 A1).  Morris was cited in applicant’s IDS filed 3 October 2016.

Regarding claim 13, Warrior in view of Pratt teaches the mesh network system of claim 10 above.  Further, Pratt teaches wherein each respective network node of the second subset is configured to perform a further function to:
upon receiving the network advertisement from the one node of the first subset, determine whether the network advertisement has a signal strength exceeding a predetermined threshold (Pratt, [0039]; network devices operatively connected to the wireless network have one or more neighbors which they may choose according to the strength of the advertising signal),
(Pratt, [0039]; network devices operatively connected to the wireless network have one or more neighbors which they may choose according to the strength of the advertising signal).
Warrior in view of Pratt does not expressly teach the signal strength exceeding a predetermined threshold.
However, Morris teaches the signal strength exceeding a predetermined threshold (Morris, [0029]; the WMD is configured to advertise mesh network information if the RSSI between it and an access point exceeds a predetermined value and the WD configured to receive and respond to such an advertisement).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior in view of Pratt to include the above recited limitations as taught by Morris in order to improve a communications link between a device and a network when the device is not within range of the network (Morris, [0005]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Warrior in view of Pratt as applied to claim 1 above, and further in view of Pasanen et al. (US 2009/0097443 A1), hereafter referred Pasanen in view of Chen et al. (US 2011/0090809 A1), hereafter referred Chen.  Pasanen and Chen were cited in applicant’s IDS filed 3 October 2016.

Regarding claim 7, Warrior in view of Pratt teaches a mesh network system comprising: the network manager of claim 1 above.  Further, Pratt teaches the plurality of network nodes (Pratt, Fig. 1, [0030]; one or more field devices 30-36) in wireless communication with each other and including the first subset of network nodes joined to the wireless mesh network (Pratt, Fig. 1, [0031]; first subset is the stated devices 30-36) and the second subset of network nodes not joined to the wireless mesh network (Pratt, Fig. 1, [0031]; second subset is the network devices which join the wireless network even if only temporarily for commissioning and maintenance work.  The examiner contends that if these devices in the second subset are joining the wireless network, they inherently have not yet joined the wireless network).
Warrior in view of Pratt does not expressly teach wherein each respective network node of the first subset is configured to perform functions to:
listen for packets transmitted from other nodes of the first subset to the respective network node, and transmit packets to other nodes of the first subset, during timeslots and on 5 channels associated with the first bandwidth allocation.
However, Pasanen teaches wherein each respective network node of the first subset is configured to perform functions to:
listen for packets transmitted from other nodes of the first subset to the respective network node (Pasanen, [0042] and [0048]; the bandwidth calculator listen to bandwidth allocation requests made in accordance with the control subframe to determine bandwidth allocation requests from communication nodes in the hierarchical network, where the root communications node listen for transmission requests to determine available bandwidth of the hierarchical network), and transmit packets to other nodes of the first subset, during timeslots and on channels associated with the first bandwidth allocation (Pasanen, [0074]; the second phase of the phased communications mode includes transmitting packets in an upstream communications link from a communications node in the second group of communications nodes to a communications node in the first group of communications nodes); and
listen for packets transmitted from nodes of the second subset to the respective network node (Pasanen, [0074]; the second phase of the phased communications mode includes transmitting packets in an upstream communications link from a communications node in the second group of communications nodes to a communications node in the first group of communications nodes).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior in view of Pratt to include the above recited limitations as taught by Pasanen in order to enable an overriding of existing bandwidth allocation requests (Pasanen, [0056]).
Warrior in view of Pratt further in view of Pasanen does not expressly teach the packets transmitted from nodes associated with the second bandwidth allocation.
However, Chen teaches the packets transmitted from nodes associated with the second bandwidth allocation (Chen, [0086]-[0087]; the eNB communicates with the corresponding UE based on the first system bandwidth, e.g. the portion of the second bandwidth allocated to the UE).
(Chen, [0006]).

Regarding claim 8, Warrior in view of Pratt further in view of Pasanen further in view of Chen teaches the mesh network system of claim 7 above.  Further, Pratt teaches wherein each respective network node of the first subset is configured to perform further functions to:
receive sensing data from a sensor associated with the respective network node (Pratt, [0030]; field devices include sensors that are producers and consumers of wireless communication packets). 
Warrior in view of Pratt does not expressly teach generate data packets including the received sensing data, and transmit the generated data packets to other nodes of the first subset during timeslots and on channels associated with the first bandwidth allocation.
However, Pasanen teaches generate data packets including the received sensing data (Pasanen, [0043] and [0055]; a frame creator is used to properly format the packets or frames for the bandwidth allocation request), and transmit the generated data packets to other nodes of the first subset during timeslots and on channels associated with the first bandwidth allocation (Pasanen, [0051]-[0052] and [0074]; the root communications node make its own requests to reserve bandwidth and the second phase of the phased communications mode includes transmitting packets in an upstream communications link from a communications node in the second group of communications nodes to a communications node in the first group of communications nodes).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior in view of Pratt to include the above recited limitations as taught by Pasanen in order to enable an overriding of existing bandwidth allocation requests (Pasanen, [0056]).

Regarding claim 9, Warrior in view of Pratt further in view of Pasanen further in view of Chen teaches the mesh network system of claim 7 above.  Warrior in view of Pratt does not expressly teach wherein each respective network node of the first subset is configured to perform further functions to:
receive a packet transmitted from a node of the second subset to the respective network node; and 
transmit the packet received from the node of the second subset to another node of the first subset during a timeslot and on a channel associated with the first bandwidth allocation.
However, Pasanen teaches wherein each respective network node of the first subset is configured to perform further functions to:
receive a packet transmitted from a node of the second subset to the respective network node (Pasanen, [0042] and [0048]; the bandwidth calculator listen to bandwidth allocation requests made in accordance with the control subframe to determine bandwidth allocation requests from communication nodes in the hierarchical network, where the root communications node listen for transmission requests to determine available bandwidth of the hierarchical network); and 
transmit the packet received from the node of the second subset to another node of the first subset during a timeslot and on a channel associated with the first bandwidth allocation (Pasanen, [0074]; the second phase of the phased communications mode includes transmitting packets in an upstream communications link from a communications node in the second group of communications nodes to a communications node in the first group of communications nodes).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior in view of Pratt to include the above recited limitations as taught by Pasanen in order to enable an overriding of existing bandwidth allocation requests (Pasanen, [0056]).
Warrior in view of Pratt further in view of Pasanen does not expressly teach the packets transmitted from nodes associated with the second bandwidth allocation.
However, Chen teaches the packets transmitted from nodes associated with the second bandwidth allocation (Chen, [0086]-[0087]; the eNB communicates with the corresponding UE based on the first system bandwidth, e.g. the portion of the second bandwidth allocated to the UE).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Warrior in view of Pratt further in view of Pasanen to include the above recited limitations as taught by Chen in order to improve spectral efficiency and make use of new spectrum (Chen, [0006]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/R.M./Examiner, Art Unit 2416                    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416